Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/623364 application originally filed December 16, 2019.
Amended claims 1-21, filed January 06, 2021 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation a co-solvent blend comprising one or more cyclic hydrocarbons, wherein the anionic surfactant is greater than 10% of the wax inhibitor composition, and the claim also recites a co-solvent blend comprising one or more cyclic hydrocarbons, wherein the anionic surfactant is up to 50% by weight of the wax inhibitor composition which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 10, 13 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson et al. (US 6,342,553) hereinafter “Hodgson”.
Regarding Claim 1
	Hodgson discloses in column 1 lines 6-10, to dispersions of ester polymers, and for their preparation and use, particularly in petroleum industry pipelines. 
	Hodgson discloses in column 14 lines 1-11, the polymers may also delay the onset of wax nucleation e.g. as shown by light scattering and they may also reduce the pour point and/or modify the wax crystals or disperse the wax. In particular the copolymer may reduce the weight of wax deposition either by reducing the rate of deposition and/or by reducing the temperature of onset of deposition. The reduced wax deposition may be associated with reduced wax in suspension (i.e. reduced total wax formation) or the same or an increased amount of wax in polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  Hodgson has met the limitation of a wax inhibitor of claim 1 of the present invention.
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic. Examples of nonionic ones are polyalkylene oxides of molecular weight at least 1000, polyethyleneoxylated long chain alcohols and long chain alkyl phenols, e.g. 8-12 alkyl phenol polyethylenoxylates with 4-30 ethylenoxy units e.g. 4-10 or 10-25 units, such as nonyl phenyl 6 or 20 ethoxylates and fatty acid ethanolamides.  Hodgson has met the limitation of a nonionic surfactant of claim 1 of the present invention.
	Hodgson further discloses in column 8 lines 64-67 and column 9 lines 41-45, the polymer occurs in the presence of a dispersion, wherein the dispersion is a first and third liquid (co-solvent).  The first liquid is an aliphatic and/or aromatic hydrocarbon(s). The first organic liquid is usually a hydrocarbon e.g. an aliphatic hydrocarbon such as one of 6-16 carbons which may be linear or branched such as iso-octane, dodecane or hexadecane or an aromatic hydrocarbon e.g. of 6-10 carbons such as benzene, toluene, xylene, mesitylene, or a mixture thereof or of aromatic and/or aliphatic hydrocarbons e.g. an aliphatic hydrocarbon with up to 50% (e.g. 1-40%) aromatic, components e.g. trimethyl benzenes. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable 
Regarding Claim 4
Hodgson discloses in column 14 lines 12-25, if desired the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  Hodgson has met the limitation of a wax inhibitor of claim 4 of the present invention.
Regarding Claims 5 and 7
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic. Examples of nonionic ones are polyalkylene oxides of molecular weight at least 1000, polyethyleneoxylated long chain alcohols and long chain alkyl phenols, e.g. 8-12 alkyl phenol polyethylenoxylates with 4-30 ethylenoxy units e.g. 4-10 or 10-25 units, such as nonyl phenyl 6 or 20 ethoxylates and fatty acid ethanolamides.  The amount of dispersion agent may be 0.1-10% e.g. 0.5-5% (based on the total weight of the polymer).  
Regarding Claims 8 and 10
Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Examples of cationic ones are long chain alkyl quaternary ammonium salts, especially with one long chain alkyl (e.g. 8-20 such as 12-18 carbons e.g. cetyl (bonded direct to the quaternary nitrogen atom or via an aryl alkyl group e.g. of 7-9 carbons such as benzyl) and three short chain alkyls e.g. of 1-4 carbons, such as methyl; one of the short chain alkyls may be replaced by an aralkyl group e.g. of 7-16 carbons such as benzyl. The salt may be a halide e.g. chloride or bromide or a sulphate. Cetyl trimethyl 
Regarding Claim 13
	Hodgson discloses the co-solvent, nonionic or cationic surfactant and wax inhibitor are present in small amounts that are within the concentration amount of 50 to 5000 ppm (see column 8 lines 64-67 and column 9 lines 41-45, column 10 lines 53-67 and column 14 lines 12-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (US 6,342,553) hereinafter “Hodgson”.
Regarding Claim 14
Hodgson discloses in column 1 lines 6-10, to dispersions of ester polymers, and for their preparation and use, particularly in petroleum industry pipelines. 
	Hodgson discloses in column 14 lines 1-11, the polymers may also delay the onset of wax nucleation e.g. as shown by light scattering and they may also reduce the pour point and/or modify the wax crystals or disperse the wax. In particular the copolymer may reduce the weight of wax deposition either by reducing the rate of deposition and/or by reducing the temperature of onset of deposition. The reduced wax deposition may be associated with reduced wax in suspension (i.e. reduced total wax formation) or the same or an increased amount of wax in suspension (i.e. the altering distribution of wax between suspension and deposition).  Hodgson discloses in column 14 lines 12-25, the polymer dispersions may be mixed in a portion with the hydrocarbon to be protected or may be mixed batchwise, continually or continuously with a polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  Hodgson has met the limitation of a wax inhibitor of claim 14 of the present invention.
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Anionic ones may be salts of carboxylates and sulphonic and sulphate acid esters, in particular ones with at least one long chain aliphatic group of 8-20 carbons; examples are salts of fatty acids e.g. lauric, long chain alkyl benzene sulphonic acid e.g. dodecyl or linear alkyl benzene sulphonates, particularly alkylbenzenesulfonic acid salts such as dodecylbenzenesulfonate or non-branched alkylbenzenesulfonate. The cation of the salt may be an alkali metal e.g. sodium or quaternary ammonium.  The amount of dispersion agent may be 0.1-10%.  Hodgson has met the limitation of a nonionic surfactant or cationic surfactant of claim 14 of the present invention.
It is to be noted, it is the examiners position that obviousness still exist because the ranges are close enough (10 weight% is close to greater than 10% by weight) that one would not expect a difference in properties.  In re Woodruff 16 USPQ 2d 1934 (Fed Cir 1990); Titanium Metals Corp. v. Banner 227 USPQ 773 (Fed Cir 1985) and In re Aller 105 USPQ 233 (CCPA 1955). 
	Hodgson further discloses in column 8 lines 64-67 and column 9 lines 41-45, the polymer occurs in the presence of a dispersion, wherein the dispersion is a first and third liquid (co-solvent).  The first liquid is an aliphatic and/or aromatic hydrocarbon(s). The first organic liquid is usually a hydrocarbon e.g. an aliphatic hydrocarbon such as one of 6-16 carbons which may be linear or branched such as iso-octane, dodecane or hexadecane or an aromatic hydrocarbon e.g. of 6-10 carbons such as benzene, toluene, xylene, mesitylene, or a mixture thereof or of aromatic 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Regarding Claim 17
Hodgson discloses in column 14 lines 12-25, if desired the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  
Regarding Claim 21
	Hodgson discloses the co-solvent, nonionic or cationic surfactant and wax inhibitor are present in small amounts that are within the concentration amount of 50 to 5000 ppm (see column 8 lines 64-67 and column 9 lines 41-45, column 10 lines 53-67 and column 14 lines 12-25).
Regarding Claim 18
Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Anionic ones may be salts of carboxylates and sulphonic and sulphate acid esters, in particular ones with at least one long chain aliphatic group of 8-20 carbons; examples are salts of fatty acids e.g. lauric, long chain alkyl benzene sulphonic acid e.g. dodecyl or linear alkyl benzene sulphonates, particularly alkylbenzenesulfonic acid salts such as dodecylbenzenesulfonate or non-branched alkylbenzenesulfonate. The cation of the salt may be an alkali metal e.g. sodium or quaternary 
It is to be noted, it is the examiners position that obviousness still exist because the ranges are close enough (about 20 weight% is close to 10 weight%) that one would not expect a difference in properties.  In re Woodruff 16 USPQ 2d 1934 (Fed Cir 1990); Titanium Metals Corp. v. Banner 227 USPQ 773 (Fed Cir 1985) and In re Aller 105 USPQ 233 (CCPA 1955). 

Claims 2, 3, 11, 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (US 6,342,553) hereinafter “Hodgson” in view of Robinson et al. (US 2002/0166995) hereinafter “Robinson”.
Regarding Claims 2, 3, 11, 12, 15, 16, 19 and 20
	Hodgson has met the limitations of independent claims 1 and 14 of the present invention, as cited above, but fails to further teach the wax inhibitor of claims 2, 3, 15 and 19 and the co-solvent blend of claims 11, 12, 19 and 20 of the present invention.
	However, Robinson discloses in the abstract, a method of enhancing the efficacy of a polymeric wax inhibitor for an oil which comprises applying said inhibitor in an aliphatic glycol ether solvent.  Robinson discloses in paragraph 0002, to paraffin wax inhibitors for crude oil, and, more particularly, to the use of a glycol ether solvent to enhance the efficacy of polymeric paraffin wax inhibitors.  Robinson discloses in paragraph 0022, the aliphatic glycol ether herein may be used to wholly replace the traditional aromatic solvents, or in substantial amounts in a mixture with such solvent. Generally, the composition of the invention includes, by wt., 5-35% polymeric wax inhibitor, 5-90% aliphatic glycol ether and 0-75% aromatic co-solvent, suitably 40-80% glycol ether and 10-30% aromatic co-solvent.  Robinson discloses in paragraph 0023, esterified, amidated or imidated, or vinyl pyrrolidone with alpha-olefins.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the hydrocarbon co-solvent blend and wax inhibitor of Robinson to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (US 6,342,553) hereinafter “Hodgson” in view of Kaufman et al. (US 7,598,209) hereinafter “Kaufman”.
Regarding Claims 6 and 9
	Hodgson has met the limitations of independent claims 1 and 14 of the present invention, as cited above, but fails to further teach the nonionic and cationic surfactant of claims 6 and 9 of the present invention.
	However, Kaufman discloses an oil soluble treatment agents that aid in the flow and transportation of crude oil, due to the formation of wax crystal precipitates (see column 5 lines 8-10).  Kaufman discloses in column 6 lines 24-61, exemplary surfactants include cationic, amphoteric, anionic and nonionic surfactants including ethoxylated alkyl amines, ethoxylated alkyl diamines, ethoxylated alkylamides and mixtures thereof, and, further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the formula:

    PNG
    media_image1.png
    65
    224
    media_image1.png
    Greyscale



where R is a methyl group, n is an integer 2 to 25, x and y are integers and x+y is from 2 to 50.   
Further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the respective formula R--(CH2)p--O-(M-O)m--H; R--(CH2)p--CO--O-(M-O)m--H; and R--(CH2)p--CO--O-(M-O)m--CO--(CH2)p--R where R is a methyl group, p is an integer from about 5 to 17, m is an integer from about 2 to 50, M is CH2--CH2, CH2--CH2--CH2, CH2--CH--CH3, CH2--CH2--CH2--CH2, CH2--CH--(CH3)--CH2 or mixtures thereof. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the surfactants of Kaufman to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils in order to inhibit wax crystal precipitates.
Response to Arguments
Applicant's arguments filed January 06, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Moreover, amended independent claim 14 sets forth that the anionic surfactant is greater than 10% and up to 50% by weight of the wax inhibitor composition. This lower range limit of "greater than 10%" is fully supported on page 9, paragraph [0030] of the specification. Specifically, paragraph [0030] of the specification 
Applicants arguments are not deemed persuasive.  It is maintained, Hodgson discloses the dispersing agent comprising the claimed wax inhibitor composition is in the range of 0.1 to 10 weight%.  As stated in the above rejection, obviousness still exist because the ranges are close enough (10 weight% is close to greater than 10% by weight and additionally about 20 weight % is close to 10% by weight) that one would not expect a difference in properties.  In re Woodruff 16 USPQ 2d 1934 (Fed Cir 1990); Titanium Metals Corp. v. Banner 227 USPQ 773 (Fed Cir 1985) and In re Aller 105 USPQ 233 (CCPA 1955).  It is to be noted, the current disclosure of the present invention, particularly the 
Applicants argued: “Nowhere does Robinson teach or suggest cyclic hydrocarbons being utilized as a co-solvent. At best, Robinson discloses co-solvent bends containing aliphatic glycol ether and aromatic co-solvent. Thus, Robinson fails to remedy the deficiencies of Hodgson (i.e., no cyclic hydrocarbon co-solvent) with respect to independent claims 1 and 14.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, the teachings of Hodgson and Robinson overlap in disclosing the use of solvents/co-solvents in the wax blend.  Hodgson discloses cyclic hydrocarbon solvents and Robinson further discloses cyclic hydrocarbon solvents and aromatic solvents.  It is maintained that it is known in the art to use aromatic/cyclic solvents in dispersions used for treating crude oils.
Applicants argued: “Neither Hodgson nor Kaufman, taken singly or in combination, teaches or suggests utilizing the presently claimed at least one surfactant in a wax inhibitor composition in combination with a co-solvent blend comprising one or more cyclic hydrocarbons. Therefore, a skilled artisan armed with the teachings/suggestions of Hodgson and Kaufman would not have been motivated to combine the presently claimed at least one surfactant and the presently claimed cyclic hydrocarbon co-solvent blend to achieve the presently claimed wax inhibitor composition, as alleged by the Patent Office.  Thus, Hodgson and Kaufman, taken singly or in combination, do not teach or suggest at least wax inhibitor composition having (i) at least one surfactant selected from a non-ionic surfactant comprising alcohol ethoxylate or 
Applicants arguments are not deemed persuasive.  As stated in the above rejection, both Hodgson and Kaufman overlap in the subject matter of further treating an crude oil with oil soluble treatment agents that in the reduction of wax crystal precipitates, wherein the treatment agents include surfactants.  Kaufman further discloses the specific surfactants disclosed in claims 6 and 9 of the present invention.  Therefore, Hodgson modified by Kaufman has met the limitations of the claims 6 and 9 of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771